Title: [Diary entry: 9 January 1760]
From: Washington, George
To: 

Wednesday. Jany. 9. Killd and dressd Mr. French’s Hogs which weighd 751 lbs. neat. Colo. West leaving me in doubt about his Pork yesterday obligd me to send to him again to day, and now no definitive answr was receivd—he purposing to send his Overseer down tomorrow to agree abt. it. Colo. Bassetts Abram arrivd with Letters from his Master appointing Port Royal, & Monday next as a time and place to meet him. He brought some things from me that Lay in Mr. Norton’s Ware house in York Town.